DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 3 June 2021 containing amendments to the claims and remarks.
Claims 1-21 are pending.  Claims 1-13 and 18-21 are withdrawn as being directed to nonelected inventions.  Consequently, only claims 14-17 are pending for examination.
The previous rejections under 35 U.S.C. 102(a)(1) are withdrawn in view of Applicant’s amendments to the claims.
Claims 14-17 are allowed. 

Information Disclosure Statement
The information disclosure statement filed 29 March 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent reference listed therein is published in a non-English language.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 14-17 are allowed in view of Applicant’s amendments to the claims.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Nonelected claims 1-13 and 18-21 must be canceled before any patent can issue on allowed claims 14-17.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/Randy Boyer/
Primary Examiner, Art Unit 1771